This is a companion case to that of Alabama City, Gadsden 
Attalla Railway Co. v. Kyle  Hollingsworth, Trustees, ante, p. 597, 87 So. 191, and this day decided.
The note sued on in this case was executed by the appellant in performance of the same contract, and grew out of the same transaction involved in the Kyle  Hollingsworth Case, supra, which latter case has previously been before this court, and is found reported as Alabama City, Gadsden  Attalla Ry. Co. v. Kyle, 202 Ala. 552, 81 So. 54. A full understanding of the transaction resulting in the execution of the note in the instant case may therefore be had by reference to the statement of the case found in report above referred to, and need not be here repeated.
In the case of Alabama City, Gadsden  Attalla Ry. Co. v. Kyle  Hollingsworth, Trustees, mentioned above, and this day decided, it was held that the evidence offered by the plaintiff as to the increase in population at Gadsden since the removal of the steel plant, as well as the increase in travel on defendant's car line and the use of its electric lights, was irrelevant, and should not have been admitted. What is said as to the admissibility of this testimony is entirely applicable to the instant case, where practically the same evidence is offered over the repeated objections of the defendant. We think there can be little doubt of its prejudicial nature, and that its admission constitutes reversible error. The concluding observation of this court in the Kyle  Hollingsworth Case, supra, to the effect that reversal could not be rested upon that ruling for the reason at the time the rulings were made the court was not in a position to say that defendant's pleas might not, on the evidence be so presented as to make proof of these facts admissible, is without application to the instant case, for the reason that this evidence was offered by the plaintiff near the close of the trial of the cause, and in rebuttal, and at a time when the issues were very clearly formed and understood by the court. Upon the record in this case, therefore, the evidence was clearly inadmissible, and no reason appears why a reversal should not result.
The other questions which are common to this case, and considered in the Kyle  Hollingsworth Case, supra, are there sufficiently treated, and need no further consideration here.
It is insisted by counsel for appellant that error was also committed by the court in striking plea 15, which appears in the statement of the case. The plea was stricken on the theory that it was a plea in abatement, and came too late. Such, however, is not the plea. It sets up the indorsement of the note in blank by Kyle and Hollingsworth, trustees, to the plaintiff — the latter giving them credit for the note as a deposit, but no actual payment of consideration — and that after the same fell due the plaintiff charged the same back to Kyle and Hollingsworth in satisfaction of the deposit, and delivered the note to them, concluding as follows:
"And plaintiff had no interest in the note at the time of the bringing of the suit; it having prior to the time charged the same to the said Kyle and Hollingsworth, and delivered the note to them."
The note, being indorsed in blank, was negotiable by delivery, and the facts set up in this plea disclose therefore that at the time of the commencement of this suit the plaintiff was neither the beneficial owner thereof, nor in fact had any title thereto. Under the averments of this plea, therefore, plaintiff was without any interest in the subject-matter of this suit at the time the same was brought, and the plea was not one in abatement, but a plea in bar of plaintiff's right of recovery. Martin v. Powell, 200 Ala. 46, 75 So. 358; 31 Cyc. 169; 1 Corp. Jur. 28; 2 Bouvier's Law Dict. (15th Ed.) 418.
Nor can it be contended that the defendant received the benefit of this plea in proof which was admitted, as the testimony offered by the defendant tending in support thereof was rejected by the court.
The judgment is reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur. *Page 604